Order, Supreme Court, New York County (Walter B. Tolub, J), entered on or about May 22, 2007, which, in a declaratory judgment action challenging defendant’s authority to condemn multiple dwellings in which plaintiffs reside as rent stabilized tenants, granted defendant’s motion to dismiss the complaint for lack of subject matter jurisdiction, unanimously affirmed, with costs.
Since the condemned buildings are located in Kings County, *438the Appellate Division, Second Department, has exclusive jurisdiction over plaintiffs’ challenges herein to defendants’ constitutional and statutory authority to condemn their rent stabilized leasehold interests (EDPL 207). We reject plaintiffs’ argument that they are not “condemnees” within the meaning of EDPL 103 (C), and therefore lack standing to seek relief under EDPL 207 (see Matter of City of New York, 306 NY 278, 282 [1954]). Any lingering concern that plaintiffs may have in this regard ought to have been allayed by defendant’s main argument herein that plaintiffs do have standing (see Gale P. Elston, P.C. v Dubois, 18 AD3d 301, 303 [2005] [doctrine of judicial estoppel]). Concur—Lippman, P.J., Andrias, Marlow, Buckley and Catterson, JJ.